Title: [Diary entry: 15 December 1787]
From: Washington, George
To: 

Saturday 15th. Thermometer at 30 in the Morning—42 at Noon And 39 at Night. Wind at No. West all day, and abt. Noon pretty fresh. Ground hard froze all day. No plowing. A little after Sun rise, in company with the Gentlemen who

came yesterday—Colo. Humphreys, Majr. Washington & Mr. Lear, went a hunting; but did not get a fox on foot nor is it certain we ever touched on the trail of one. The Gentlemn. and Lund Washington (who joined us) came home to dinner, & returned home afterwards. The Acct. of the horses at the Ferry Plantation, which had been mislayed (after taking it the 16th. of Octr.) is as on the other side. 
 


yrs. old
}
Horses


A bla. horse. Prince 15 hds. high a striek of wh. down the face
20


A bla. horse—Dick—14 hands Star in the forehead
unkn.


A Small bay Mare Kitty 13 hands Star in her forehead
13
}
Working Mares


A bla. Mare Nancy—14 hands. Small star left fore foot white.
7


A Grey Mare Peggy—14 hands
14


A Sorrel Do.—Bonny—14½ Do.—Star in her forehead
14


A Grey Do.—Fly—13½—black legs
9


A Black horse 13 hands—3 yrs. old next spring—small Starr—dam Nancy. Sire Robinsons horse
}
Unbroken Horses and Mares


A bla. ditto—3 yrs. old in the Spring blaze face, white noze, and two hind feet white


A bay horse 13½ hands 4 years old next Spring—dam dead Sire Leonidas


A Bay Mare 12½ hands. 3 y. old next Spring—black legs dam Kitty—Sire the dray

